        Case 1:18-cv-00043-JB-LF Document 58-1 Filed 09/21/20 Page 1 of 2
Appellate Case: 19-2039 Document: 010110398614 Date Filed: 08/28/2020 Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                           UNITED STATES COURT OF APPEALS
                                                     EALS
                                                     E                          Tenth Circuit

                                 FOR THE TENTH CIRCUIT                        August 28, 2020
                                                           _
                                                           ___
                             _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  ROSA QUINTANA and CORY
  HICKERSON, individually, and as the
  personal representatives of the Estate of
  Ricardo Jose Ortiz, deceased,

         Plaintiffs - Appellants,

  v.                                                          No. 19-2039
                                                    (D.C. No. 1:18-CV-00043-JB-LF)
  SANTA FE COUNTY BOARD OF                                      (D. N.M.)
  COMMISSIONERS; ANNE ROBINSON,
  in her individual capacity; DYLAN
  CHAVEZ, in his individual capacity;
  ANTHONY VALDO, in his individual
  capacity; TYLER LOPEZ, in his individual
  capacity; LEONARD GARCIA, in his
  individual capacity; CRISTOBAL
  GALLEGOS, in his individual capacity,

         Defendants - Appellees.

  ---------------------------------------

  THE RODERICK AND SOLANGE
  MACARTHUR JUSTICE CENTER,

          Amicus Curiae.
                             _________________________________

                                        JUDGMENT
                             _________________________________

 Before TYMKOVICH, Chief Judge, BACHARACH, and CARSON, Circuit Judges.
                  _________________________________

         This case originated in the District of New Mexico and was argued by counsel.
        Case 1:18-cv-00043-JB-LF Document 58-1 Filed 09/21/20 Page 2 of 2
Appellate Case: 19-2039 Document: 010110398614 Date Filed: 08/28/2020 Page: 2



       The judgment of that court is vacated in part and affirmed in part. Judge

 Bacharach concurs in part and dissents in part.


                                              Entered for the Court



                                              CHRISTOPHER M. WOLPERT, Clerk




                                             2
